Per Curiam:
The order appealed from should be affirmed, with ten dollars costs and disbursements, with leave to the defendant to apply at Special Term to be allowed to serve an amended answer upon presenting to the court an answer which sets up some defense to the complaint, on payment of costs in this court and in the court below. Present — Ingraham, P. J., McLaughlin, Laughlin, Dowling and Hotchkiss, JJ. Ingraham, P. J., dissented on the ground that the allegations of the answer are sufficient to raise an issue, and that there is a good cause of action for a copartnership accounting alleged in the counterclainl. Order affirmed, with ten dollars costs and disbursements, with leave to defendant to apply at Special Term, as stated in opinion. Order to be settled on notice.